Citation Nr: 0202549	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  95-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for coronary artery disease (CAD) with hypertension 
prior to January 12, 1998.  

2.  Entitlement to a disability rating greater than 60 
percent for CAD from January 12, 1998.  

3.  Entitlement to a disability rating greater than 10 
percent for hypertension from January 12, 1998.  

4.  Entitlement to an effective date earlier than October 7, 
1996 for the award of a 30 percent disability rating for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and L.C.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to September 
1970 and from February 1971 to May 1979, with additional 
service totaling more than 20 years of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1994 and October 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The case returns to the Board following a remand to the RO in 
July 2000.  

The Board notes that the veteran's August 1995 substantive 
appeal included a request for a Travel Board hearing.  He 
subsequently requested and testified at a personal hearing at 
the RO.  In November 1998, the veteran again asked for a 
Board hearing.  He withdrew that request by correspondence 
dated in April 2000.  

The veteran's appeal originally included the issue of service 
connection for a psychiatric disorder.  In a July 2001 rating 
decision, the RO recharacterized the previously service-
connected psychophysiologic gastrointestinal disorder as 
paranoid-type schizophrenia and established a 100 percent 
schedular rating.  The RO notified the veteran and his 
representative in the July 2001 supplemental statement of the 
case that this action constituted a full grant of benefits on 
appeal.  The RO received no relevant response.  Therefore, 
this issue is not currently before the Board.  

Similarly, the veteran's appeal also originally included the 
issue of an increased disability rating for bronchial asthma.  
By rating action in October 1999, the RO increased the 
evaluation to 30 percent.  The April 2000 informal hearing 
presentation indicated that the veteran was satisfied with 
the evaluation and withdrew the appeal.  See 38 C.F.R. § 
20.204 (2001).  Accordingly, this issue is also not now 
before the Board.    

In September 2000, the veteran submitted a claim for a total 
disability rating based on individual unemployability.  
Review of the claims folder reveals no adjudicatory action 
with respect to that issue.  However, by July 2001 rating 
action, the RO established a 100 percent schedular rating for 
service-connected schizophrenia.  Because the schedular total 
rating is in effect, a claim for a total disability rating 
based on individual unemployability may not be considered.  
VAOPGCPREC 6-99.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Manifestations of CAD with hypertension prior to January 
12, 1998 include subjective report of inability to work, 
documented persistent complaints of chest pain and some 
shortness of breath, and evidence of hypertension requiring 
medication.  There is no history of acute coronary occlusion 
or thrombosis, no substantiated medical evidence of record 
showing that more than light manual labor was not feasible, 
and no evidence of diastolic pressure predominantly 110 or 
more or any associated symptoms.  

3.  As of January 12, 1998, there are continued complaints of 
exertional chest pain and shortness of breath with minimal 
exertion.  There is no medical evidence of history of acute 
coronary occlusion or thrombosis, of inability to perform 
other than light manual labor, or of congestive heart 
failure.  Physical examination remains essentially normal.  
Four metabolic equivalents were achieved on treadmill 
testing.  There is normal left ventricular function with an 
ejection fraction of 60 percent.   

4.  As of January 12, 1998, there is no evidence of 
hypertension with diastolic pressure predominantly 110 or 
more.     

5.  The RO received the veteran's informal claim, to include 
an increased disability rating for bronchial asthma, on March 
4, 1994.  

6.  VA amended the rating criteria for respiratory disorders, 
including bronchial asthma, effective October 7, 1996.  

7.  Entitlement to a 30 percent rating for bronchial asthma 
is not factually ascertainable within the one-year period 
prior to March 4, 1994 or at any time thereafter until 
October 7, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for CAD with hypertension prior to January 12, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.21 (2001); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101 (1997).  

2.  The criteria for a disability rating greater than 60 
percent for CAD from January 12, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7005 (2001); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

3.  The criteria for a disability rating greater than 10 
percent for hypertension from January 12, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic 
Code 7101 (2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

4.  The criteria for an effective date earlier than October 
7, 1996 for the award of a 30 percent disability rating for 
bronchial asthma have not been met.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.400, 4.7, 4.97, Diagnostic Code 6602 (2001); 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
rating decisions dated in September 1994 and October 1999, 
statements of the case issued in June 1995 and July 2000, and 
supplemental statements of the case dated through July 2001, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  With respect to 
the duty to assist, the RO secured relevant VA treatment 
records and medical examinations, as well as private records 
as authorized by the veteran.  Requests for records from the 
VA medical center in San Antonio and the medical center in 
Fort Hood yielded negative replies.  The Board notes that the 
RO did not receive a response from one provider, a therapist, 
for whom the veteran completed a release of information.  The 
RO properly advised the veteran and asked that he submit the 
records, though he provided no records.  In any event, there 
is no indication that the therapist's records are pertinent 
to any issue remaining on appeal.  Thus, the Board is 
satisfied that the duty to assist has been met.  Finally, the 
veteran has had ample opportunity to submit evidence and 
argument in support of his claims.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 2000 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

The RO established service connection for hypertension with a 
10 percent evaluation in an October 1970 rating decision.  In 
an October 1989 rating decision, the RO granted service 
connection for CAD and established a combined rating for CAD 
with hypertension of 30 percent.  This evaluation was 
confirmed on appeal by an April 1992 Board decision.  The RO 
granted service connection for bronchial asthma in a 
September 1983 rating decision and awarded a noncompensable 
(zero percent) rating.  

In March 1994, the veteran submitted records from Guadalupe 
Valley Hospital.  Records dated in January 1992 reflected 
complaints of chest pain, a diagnosis of chest wall pain and 
hypertension, and abnormal electrocardiogram (EKG) findings 
consistent with left ventricular hypertrophy.  A March 1994 
response to a request for records from the medical center at 
Fort Hood indicated that the veteran had no records there.  

In the September 1994 rating decision, the RO denied an 
increased rating for CAD with hypertension and for bronchial 
asthma.  The veteran timely appealed that decision.  The 
notice of disagreement included medical records from T. 
Johnson, Jr., M.D., dated from 1988 to 1990, which showed 
diagnoses including angina and hypertension.  The veteran 
also submitted records associated with a Social Security 
disability claim, consisting of copies of service medical 
records and records of post-separation service department and 
VA treatment in the 1980s.  Similarly, VA treatment records 
received in June 1995 were from the 1980s and 1990 only.  

The veteran and L.C. testified at a personal hearing in 
December 1996.  The records indicated that the audiotape of 
the hearing was defective and that therefore the transcript 
was incomplete.  During the hearing, it was noted that the 
Social Security Administration (SSA) had awarded the veteran 
full disability related to coronary vascular disease.  The 
veteran stated that he was unable to perform manual labor due 
to stress on his heart.  He took medication for his heart 
condition and hypertension.  In January 1998, the veteran and 
L.C. testified at another personal hearing.  He had taken 
medications for his heart disability and his asthma for many 
years.  They offered no other relevant comments.   

The RO received VA medical records in April 1998 and 
duplicate records in October 2000.  Outpatient notes dated 
from March 1993 to April 1997 reflected complaints of 
primarily nocturnal chest pain and some shortness of breath.  
The pain affected the left chest and left shoulder or arm.  
It resolved with nitroglycerin.  Physical examination of the 
heart and lungs were consistently normal.  Intermittent EKGs 
continued to be abnormal but without change from prior study.  
The multiple blood pressures readings taken throughout that 
period yielded only two diastolic pressures greater than 100 
or greater.  VA notes also included records of the veteran's 
presentation to the Guadalupe Valley Hospital emergency room 
in September 1995 with left chest and shoulder pain.  Chest 
X-rays showed normal cardiac status.  Blood pressure was 
143/71 initially and 103/63 at discharge.  The diagnosis was 
pneumonia. 
   
The veteran underwent a VA examination in April 1999.  He had 
taken hypertension medication for years but it was not 
controlled.  He also experienced chest pain for years.  He 
currently had pain about eight to ten times a week and took 
sublingual nitroglycerin three to four times a week.  The 
veteran also had chest pain if he walked more than a quarter 
mile, walked too fast, or walked uphill.  He had shortness of 
breath and chest pain if he walked upstairs in his home.  He 
did not do any yard work and had not been employed since 1983 
due to chest pain.  The veteran took a home remedy for 
bronchial asthma, but no prescribed medication.  He did not 
have emergency room visits for asthma.  On examination, blood 
pressure was 180/100 in all positions.  Physical examination 
was completely normal.  The diagnosis was moderately severe 
hypertension and CAD manifested with angina.  The examiner 
noted that there was no current evidence of bronchial asthma, 
congestive heart failure, or any acute myocardial ischemia.  
He prescribed a variety of different tests, which the veteran 
agreed to have performed by a private doctor.  

All private testing was performed in April 1999.  The report 
of evaluation of chest pain reflected complaints of chest 
pain and tightness with radiation to the left arm with 
associated dyspnea, nausea, and diaphoresis.  The chest pain 
was usually exertional and relieved with nitroglycerin and 
rest.  There was no history of myocardial infarction, 
orthopnea, paroxysmal nocturnal dyspnea, leg edema, or weight 
gain.  On examination, blood pressure was 160/100.  The 
heart, lungs, and extremities were normal.  The diagnosis was 
chest pain syndrome consistent with angina and hypertension.  
It was noted that the veteran had abnormal EKG, suggesting 
left ventricular and inferior and anterolateral ischemia.  
Chest X-rays showed normal heart and lungs.  

Pulmonary function tests (PFTs) were also performed in April 
1999.  The forced expiratory volume in one second (FEV-1) was 
65 percent of predicted, and the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) was 
83 percent.  The study was interpreted as showing moderate 
obstructive airway disease.

Records from Y. Chan, M.D., dated from April 1992 to February 
2001 generally reflected treatment for complaints including 
chest pain and dizziness.  Review of multiple blood pressure 
readings taken over that period showed a highest diastolic 
reading of 98.  

In March 2001, the veteran underwent a VA fee-basis 
cardiology examination.  He continued to have left-sided 
chest pain and shortness of breath with exertion.  It 
extended to the left neck and arm as well.  He also 
complained of palpitations with exertion, relieved with rest, 
and of leg and jaw pain.  Physical examination was 
essentially normal.  The third heart sound was absent.  Blood 
pressure was 210/100.  EKG showed normal sinus rhythm with 
mild left ventricular hypertrophy.  The diagnosis was 
exertional chest pain, probably angina.  

The veteran was afforded another VA fee-basis cardiology 
examination with additional testing in April 2001.  He denied 
any dizziness or edema or other new complaints.  On physical 
examination, third and fourth heart sounds were absent.  
Examination was otherwise normal.  Blood pressure was 136/86.  
The exercise treadmill test showed left ventricular 
hypertrophy.  The veteran had poor exercise capacity, with 
only four METS achieved.  The test was characterized as 
nondiagnostic with low exercise tolerance.  The results of 
echocardiogram were consistent with hypertensive heart 
disease, mild concentric left ventricular hypertrophy with 
normal left ventricular function (ejection fraction of 60 
percent), and mild diastolic dysfunction.  The diagnosis 
remained CAD.    

Analysis

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to January 12, 1998, the Board may 
apply only the previous version of the rating criteria.  As 
of January 12, 1998, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that, in its October 1999 and July 2001 
supplemental statements of the case, the RO applied both 
versions of the regulations.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
See Bernard, 4 Vet. App. at 392-94.  

Before January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
(Code) 7005, arteriosclerotic heart disease, provides for a 
30 percent rating following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  See 38 C.F.R. § 4.31 (where 
a zero percent rating is not provided, a zero percent shall 
be assigned if the requirements for a compensable rating are 
not met).  A 60 percent rating is assigned following typical 
history of acute coronary occlusion or thrombosis, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  A 100 percent rating is 
warranted during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, and other symptoms, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.    

Under Code 7101, hypertensive vascular disease, a 10 percent 
rating is assigned when diastolic pressure is predominantly 
100 or more or when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent evaluation 
is warranted for hypertension with diastolic pressure 
predominantly 110 or more with definite symptoms.  If there 
is hypertension with diastolic pressure predominantly 120 or 
more and moderately severe symptoms, a 40 percent rating is 
in order.  A maximum schedular evaluation of 60 percent is 
assigned when there is diastolic pressure predominantly 130 
or more and severe symptoms.  38 C.F.R. § 4.104.   

From January 12, 1998, Code 7005 provides for a 30 percent 
evaluation for documented CAD when a workload of greater than 
five metabolic equivalents (METs) but not greater than seven 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
See 38 C.F.R. § 4.104, Note 2 (defining a MET).  A 60 percent 
evaluation is in order when there is more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
schedular rating is warranted for documented CAD resulting in 
chronic congestive heart failure, or; workload of three METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

The amended version of Code 7101, hypertensive vascular 
disease, provides for a 10 percent rating when diastolic 
pressure is predominantly 100 or more or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, or when systolic pressure is predominantly 160 or 
more.  A 20 percent evaluation is warranted for hypertension 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  If there is 
hypertension with diastolic pressure predominantly 120 or 
more, a 40 percent rating is in order.  A maximum schedular 
evaluation of 60 percent is assigned when there is diastolic 
pressure predominantly 130 or more.  See Code 7101, Note 
1(defining hypertension). 

1.  CAD with Hypertension before January 12, 1998

Prior to January 12, 1998, CAD with hypertension is evaluated 
as 30 percent disabling under Code 7005.  Evidence of record 
reflects persistent complaints of chest pain and some 
shortness of breath.  Physical examination is normal.  There 
is no history of acute coronary occlusion or thrombosis.  
Although the veteran contends that he was unable to work, 
there is no substantiated medical evidence of record showing 
that he was precluded from performing other than light manual 
labor.  With respect to hypertension, the evidence is 
negative for diastolic pressure predominantly 110 or more or 
any associated symptoms.  There is evidence showing that he 
took medication for hypertension.  Thus, considering either 
Code 7005 or Code 7101, the overall disability picture does 
not more closely approximate the criteria for a rating 
greater than 30 percent.  38 C.F.R. § 4.7.    

2.  CAD from January 12, 1998

As of January 12, 1998, CAD is separately evaluated as 60 
percent disabling under Code 7005.  For the applicable time 
period, the veteran continues to complain of exertional chest 
pain and shortness of breath with minimal exertion.  Again, 
there is no history of acute coronary occlusion or thrombosis 
and no evidence of inability to perform other than light 
manual labor, other than the veteran's assertion.  Physical 
examination remains essentially normal.  There is no evidence 
of congestive heart failure.  With particular respect to the 
amended rating criteria, the April 2001 VA examination 
indicates that only four METS were achieved on treadmill 
testing.  Echocardiogram revealed a normal left ventricular 
function with an ejection fraction of 60 percent.  
Considering both versions of the rating criteria, the Board 
finds that neither version is more favorable to the veteran.  
That is, the disability picture from CAD does not more nearly 
approximate the criteria for a 100 percent evaluation under 
either version of Code 7005. Id.     

3.  Hypertension from January 12, 1998

As of January 12, 1998, the RO established a separate rating 
of 10 percent for hypertension under Code 7101.  Again, the 
evidence fails to establish diastolic pressure predominantly 
110 or more.  In fact, there is no diastolic reading greater 
than 100.  Therefore, the criteria for a higher rating under 
Code 7101 are not met.  38 C.F.R. § 4.7.    

Summary

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for CAD with hypertension prior to January 12, 1998; 
a rating greater than 60 percent for CAD from January 12, 
1998; and a rating greater than 10 percent for hypertension 
from January 12, 1998.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.104, Codes 7005, 7101 (2001); 
38 C.F.R. § 4.104, Codes 7005, 7101 (1997).  The Board has 
considered the benefit of the doubt, but finds that the 
evidence is not so evenly balanced as to require resolution 
of the claim in the veteran's favor.  38 U.S.C.A. § 5107(b).  

 
Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, if 
regulation changes before the conclusion of the appeal 
process, the version most favorable to the veteran will 
apply.  Karnas, 1 Vet. App. at 313.  Absent retroactive 
applicability, an amended regulation with an express 
effective date cannot be applied prior to that date.  
38 U.S.C.A. § 5110(g); DeSousa, 10 Vet. App. at 467; 
VAOPGCPREC 3-2000.  Therefore, before October 7, 1996, only 
the previous version of the rating criteria may be applied.  
Thereafter, the version more favorable to the veteran must be 
applied.  

The RO's October 1999 rating decision and supplemental 
statement of the case both consider each version of the 
rating criteria and establish the higher rating as of the 
effective date of the amended regulation.  See Bernard, 
supra.  

Before October 7, 1996, Code 6602, bronchial asthma, provides 
for a 30 percent rating for moderate asthma, with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
38 C.F.R. § 4.97.   

From October 7, 1996, Code 6602 states that a 30 percent 
evaluation is in order for asthma with FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy is 
required, or; inhalational anti-inflammatory medication is 
required 

In this case, the RO received the veteran's informal claim on 
March 3, 1994.  Therefore, the earliest effective date for 
the increased rating for asthma is March 3, 1993, if 
entitlement is factually ascertainable within that time.  
However, review of the record finds no medical evidence 
concerning complaint or treatment of asthma within that one-
year period.  Thus, entitlement to the increase is not 
factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  In fact, there is no evidence at all 
concerning the status of the veteran's asthma until the 
January 1998 hearing in which the veteran related taking 
asthma medication for years.  During the April 1999 VA 
examination, the veteran denied use of prescription 
medications or any need for emergency room visits due to 
asthma.  Physical examinations were negative for findings 
related to asthma.  The first objective evidence of the 
severity of the asthma is the April 1999 report of PFTs.  The 
RO found the tests sufficient to warrant a 30 percent rating 
from the effective date of the amended rating criteria, 
October 7, 1996.  There is no evidence of record to suggest 
that the veteran's asthma was sufficiently severe at any time 
before October 7, 1996 to warrant a 30 percent rating under 
the previous rating criteria.  38 C.F.R. § 4.7.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an effective date earlier than October 7, 1996 for 
the award of a 30 percent disability rating for bronchial 
asthma.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.400, 
4.3.      



ORDER

A disability rating greater than 30 percent for CAD with 
hypertension prior to January 12, 1998 is denied.  

A disability rating greater than 60 percent for CAD from 
January 12, 1998 is denied.    

A disability rating greater than 10 percent for hypertension 
from January 12, 1998 is denied.  

An effective date earlier than October 7, 1996 for the award 
of a 30 percent disability rating for bronchial asthma is 
denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

